In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-352 CV

____________________


IN RE ALLEN JAMES GRANGER




Original Proceeding



MEMORANDUM OPINION 
	Allen James Granger petitions for writ of mandamus to compel the trial court to "issue
a ruling on petitioner's Motion to Dismiss, and to set a hearing."  Currently under indictment
for aggravated robbery, Granger complains of the trial court's failure to rule on Granger's
motion to dismiss the prosecution for violation of his right to a speedy trial.  Copies of his
application for writ of habeas corpus and the trial court's order denying the application are
attached to Granger's mandamus petition.
	To obtain mandamus relief in a criminal matter, the relator must show that he has no
other adequate remedy at law to address the alleged error and that the act the relator seeks
to compel is ministerial.  State ex rel. Hill v. Court of Appeals for Fifth Dist., 34 S.W.3d 924,
927 (Tex. Crim. App. 2001) (citing Dickens v. Second Court of Appeals, 727 S.W.2d 542,
550 (Tex. Crim. App. 1987)).  A defendant seeking to compel a dismissal of an indictment
on speedy trial grounds has an adequate remedy at law by appeal.  Smith v. Gohmert, 962
S.W.2d 590, 592-93 (Tex. Crim. App. 1998).  The relator has not shown that he is entitled
to the relief sought.  See Tex. R. App. P. 52.8.  The petition for writ of mandamus is denied. 
	WRIT DENIED.
								PER CURIAM
Opinion Delivered August 24, 2006
Before McKeithen, C.J., Kreger and Horton, JJ.